2^-/5*
                                 ELECTRONIC RECORD




COA #      02-13-00541-CR                        OFFENSE:        46.04


           William Buckner Hubble v. The
STYLE:     State of Texas                        COUNTY:         Cooke

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    235th District Court


DATE: 12/23/14                    Publish: NO    TC CASE #:      07-256




                        IN THE COURT OF CRIMINAL APPEALS


          William Buckner Hubble v. The State
STYLE:    of Texas                                                    2m-/jr
        APPELLAA/T^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         <k€Fo>&1>                                   JUDGE:

DATE:       O^U&lzOty                                SIGNED:                            PC:

JUDGE:           fj>\. lusu*^-                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD